COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Michael Nevarez and The Law Offices of          §              No. 08-19-00120-CV
  Michael R. Nevarez, a Professional
  Corporation, d/b/a Nevarez Law Firm,            §                 Appeal from the
  P.C.,
                                                  §                41st District Court
                        Appellant,
                                                  §            of El Paso County, Texas
  v.
                                                  §             (TC# 2018-DCV-1121)
  USAA Federal Savings Bank,
                                                  §
                         Appellee.
                                              §
                                            ORDER


       On April 25, 2019, this Court issued an order for mediation referral. The order required

the parties to confer and attempt to agree upon a qualified mediator within twenty days of the date

of the order and notify the Court of the mediator’s name and contact information. The parties have

not complied with this requirement. Therefore, the Court, on its own motion, ORDERS the appeal

to continue. The suspension of the appellate timetable is lifted and the Clerk’s Record shall be

filed in this Court on or before June 23, 2019.

       IT IS SO ORDERED this 24th day of May, 2019.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.